      Case 6:14-cr-06183-EAW-JWF Document 61 Filed 06/08/20 Page 1 of 1




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK


UNITED STATES OF AMERICA,

               v.                                      ORDER

EDWIN T. MURRAY, JR.,                                  6:14-CR-06183 EAW

                      Defendant.


         On May 7, 2020, defendant Edwin T. Murray, Jr. (“Defendant”) filed a motion for

compassionate release pursuant to 18 U.S.C. § 3582(c)(1)(A). (Dkt. 55). The Government

filed a response opposing the motion on May 21, 2020 (Dkt. 57), and the United States

Probation Office also submitted a memorandum to the Court on May 21, 2020, in

connection with Defendant’s motion (Dkt. 58). On June 2, 2020, the Court entered a

Decision and Order denying Defendant’s motion. (Dkt. 59).

         On June 3, 2020, a day after the Court issued the Decision and Order denying

Defendant’s motion, the Court received a further submission from Defendant replying to

the Government’s arguments. (Dkt. 60). Despite its untimeliness, the Court has reviewed

Defendant’s reply and finds there is no information contained therein that would change

the Court’s June 2, 2020, Decision. Accordingly, to the extent that Defendant’s submission

could be interpreted as a motion for reconsideration, it is hereby denied.

         SO ORDERED.
                                                  ________________________________
                                                  ELIZABETH A. WOLFORD
                                                  United States District Judge
Dated:         June 8, 2020
               Rochester, New York

                                            -1-
